Name: Commission Regulation (EEC) No 473/91 of 28 February 1991 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4 . 3 . 91 Official Journal of the European Communities No L 57/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 473/91 of 28 February 1991 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (1), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (J), as last amended by Regulation (EEC) No 352/91 (4); Whereas Commission Regulation (EEC) No 3153/85 (s), as last amended by Regulation (EEC) No 3672/89 (*), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 20 to 26 February 1991 for the Greek drachma lead, pursuant to Articles 5 (3) and 6a of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable to Greece ; whereas , pursuant to Article 8 of Regulation (EEC) No 3153/85 , the monetary compensatory amounts applicable to Greece in the sectors concerned should be adjusted, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'Greece' in parts 1 , 2 , 3, 4, 5 , 6, 7 and 8 of Annex I is replaced by that in Annex I hereto. 2. Annexes II and III A are replaced by Annexes II and III A hereto. Article 2 This Regulation shall enter into force on 4 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1991 . For the Commission Ray MAC SHARRY Member ofthe Commission o OJ No L 164, 24 . 6 . 1985, p. 6 . (2) OJ No L 201 , 31 . 7 . 1990, p. 9 . O OJ No L 122, 14 . 5 . 1990, p. 1 . (4) OJ No L 44, 18 . 2 . 1991 , p. 1 . (') OJ No L 310, 21 . 11 . 1985 , p. 4 . O OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 57/2 Official Journal of the European Communities 4 . 3 . 91 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts III ll Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal III ll DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0709 90 60 0712 90 19 1001 10 10 1001 10 90 100190 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 11-1 11-1 11-2 11-1 11-1 7285 7286 7287 7285 7286 ¢ - 1 000 kg - 2 802,8 2 802,8 3 923,6 3 923,6 2 802,8 2 802,8 2 662,7 2 662,7 2 662,7 2 556,2 2 556,2 2 802,8 2 802,8 2 662,7 2 662,7 3 398,0 3 202,0 3 923,9 1 261,2 2 716,0 2 607,3 2 716,0 2 716,0 5 042,5 3 669,9 3 578,7 4 064,0 4 064,0 2 858,8 2 716,0 3 727,8 2 716,0 2 716,0 2 858,8 2 716,0 2 716,0 2 607,3 4 . 3 . 91 Official Journal of the European Communities No L 57/3 li ll Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal || Il DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl ' Esc 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 11-1 11-1 11-1 11-1 11-6 11-6 11-3 11-3 11-3 11-3 11-1 11-1 11-4 11-4 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 7295 (') - 1 000 kg ­ 2 858,8 2 716,0 2 716,0 2 716,0 3 727,8 2 607,3 4 601,2 2 858,8 2 716,0 3 083,0 2 716,0 2 716,0 2 716,0 3 727,8 4 260,4 2 716,0 2 607,3 4 601,2 3 578,7 2 607,3 2 607,3 2 858,8 2 858,8 2 858,8 2 858,8 2 716,0 2 716,0 2 716,0 2 858,8 2 716,0 2 716,0 2 716,0 2 858,8 2 716,0 2 716,0 2 716,0 2 102,1 840,8 4 988,9 3 727,7 4 739,7 3 541,4 4 127,2 4 736,7 4 736,7 No L 57/4 Official Journal of the European Communities 4. 3 . 91 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal llI ll DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 o 0) o &lt;l&gt; /2\ o o o o o &lt;2) &lt;2) 0 o o o o o (2) o - 1 000 kg - 4 232,2 4 232,2 4 232,2 4 232,2 4 232,2 4 232,2 4 232,2 4 232,2 6 446,4 ,5 521,4 4 232,2 4 232,2 4 232,2 5 773,7 4 036,0 4 232,2 1 157,6 2 397,8 1 157,6 2 397,8 1 157,6 2 480,5 1 157,6 2 480,5 5 605,5 336,3 8 296,1 16 592,1 1 365,4 2 730,9 14 486,5 28 973,0 336,3 8 632,4 16 928,4 336,3 1 701,7 3 067,2 336,3 14 822,8 No L 57/54 . 3 . 91 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem- ' - bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I l - 1 000 kg - 2309 10 13 23-8 7631 o 29 309,3 2309 10 31 23-3 7624 ll  l 23-3 7691 ll 1 065,1 &gt; 2309 10 33 23-9 7541 (2)  23-9 7542 O 8 296,1 23-9 7543 o 16 592,1 23-9 7544 o  23-9 7545 o 1 365,4 23-9 7546 0 2 730,9 l 23-9 7547 (2)  I 23-9 7548 o 14 486,5 l 23-9 7549 0 28 973,0 23-9 7645 0 1 065,1 23-9 7646 0 9 361,2 23-9 7647 O 17 657,2 I 23-9 7648 O 1 065,1 23-9 7649 0 2 430,5 23-9 7650 0 3 796,0 23-9 7651 (2) 1 065,1 l 23-9 7652 (2) 15 551,6 I 23-9 7653 0 30 038,1 2309 10 51 23-4 7624 l  I 23-4 7692 l 2 102,1 2309 10 53 23-10 7541 0  23-10 7542 (2) 8 296,1 23-10 7543 0 16 592,1 23-10 7544 (2) r  l 23-10 7545 0 1 365,4 23-10 7546 (2) 2 730,9 .I 23-10 7547 o  23-10 7548 0 14 486,5 23-10 7549 O 28 973,0 l 23-10 7654 0 . i ' 2 102,1 l 23-10 7655 o 10 398,2 23-10 7656 o 18 694,2 23-10 7657 (2) 2 102,1 23-10 7658 O 3 467,5 i 23-10 7659 (2) 4 833,0 l 23-10 7660 0 2 102,1 23-10 7661 o 16 588,6 l 23-10 7662 (2) 31 075,1 2309 90 31 23-5 7624 II '  23-5 7693 ll 336,3 2309 90 33 23-11 7541 (2)  23-11 7542 (2) 8 296,1 No L 57/6 Official Journal of the European Communities 4 . 3 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \\ I - 1 000 kg - I 2309 90 33 23-11 7543 O 16 592,1 23-11 7544 o  I 23-11 7545 o I 1 365,4 23-11 7546 o 2 730,9 23-11 7547 0  l 23-11 7548 o 14 486,5 23-11 7549 o 28 973,0 23-11 7663 o 336,3 23-11 7664 o 8 632,4 I 23-11 7665 (2) 16 928,4 23-11 7666 o 336,3 \ 23-11 7667 o 1 701,7 \ 23-11 7668 0 3 067,2 I 23-11 7669 C) 336,3 23-11 7670 o 14 822,8 l 23-11 7671 o 29 309,3 2309 90 41 23-6 7624 I  23-6 7694 \ 1 065,1 2309 90 43 23-12 7541 (2)  I 23-12 7542 (2) 8 296,1 23-12 7543 o 16 592,1 23-12 7544 O  23-12 7545 o 1 365,4 l 23-12 7546 (2) 2 730,9 23-12 7547 o  , 23-12 7548 o 14 486,5 \ 23-12 7549 o 28 973,0 23-12 7672 0 1 065,1 23-12 7673 o 9 361,2 l 23-12 7674 o 17 657,2 23-12 7675 o 1 065,1 1 23-12 7676 (2) 2 430,5 23-12 7677 &lt;2) 3 796,0 23-12 7678 (2) 1 065,1 23-12 7679 &lt;2) 15 551,6 \ 23-12 7680 &lt;2) 30 038,1 2309 90 51 23-7 7624 I  l 23-7 7695 l 2 102,1 2309 90 53 23-13 7541 (2)  23-13 7542 (2) 8 296,1 \ 23-13 7543 (2) 16 592,1 l l 23-13 7544 (2)  1 23-13 7545 (2) 1 365,4 23-13 7546 (2) 2 730,9 23-13 7547 (2)  4. 3 . 91 Official Journal of the European Communities No L 57/7 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ I DM F1 Pea £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl - Esc \ \ \ - 1 000 kg - 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 0 O 0 o 0 0 0 0 0 o o 14 486,5 28 973,0 2 102,1 10 398,2 18 694,2 2 102,1 3 467,5 4 833,0 2 102,1 16 588,6 31 075,1 (') When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . No L 57/8 Official Journal of the European Communities 4 . 3 . 91 PART 2 SECTOR PIGMEAT Monetary compensatory amounts \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 1111 0210 11 19 0210 11 31 0210 11 39 0210 12 11 021012 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 02-3 02-3 02-3 02-3 7039 7054 7039 7054 7039 7054 /  100 kg  125,8 107.0 125.8 163,5 237.1 183.2 183,2 . 264.9 142.3 264,9 183,2 183,2 163,5 237.1 183.2 183.2 264,9 142.3 264,9 183,2 183,2 65,4 72,0 39,3 237.1 183.2 461.2 363,1 142.3 237.1 209,3 229.0 183.2 264,9 264,9 183,2 183.2 363.1 456.3 No L 57/94. 3 . 91 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fi Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I |1l  100 kg  0210 19 81 02-3 7039 461,2 I 02-3 7054 237,1 l 0210 19 89 II 237,1 1601 00 10 l 0) I 229,0 l 160100 91 16-1 7319 oo 384,3 16-1 7322 oo 307,5 1601 00 99 16-1 7319 0)0) 261,7 l 16-1 7322 oo 209,3 1602 10 00 Il 183,2 l 1602 20 90 || 212,6 1602 41 10 16-3 7327 237,1 l 16-3 7328 II 400,7 16-3 7329 245,3 l 1602 42 10 16-3 7327 183,2 16-3 7328 335,3 I 16-3 7329 229,0 l 1602 49 11 16-3 7327 237,1 l 16-3 7328 400,7 16-3 7329 229,0 \ 1602 49 13 16-3 7327 183,2 16-3 7328 \ 335,3 \ 16-3 7329 229,0 1602 49 IS 16-3 7327 183,2 16-3 7328 I 335,3 16-3 7329 229,0 \ 1602 49 19 16-3 7327 l \ 183,2 16-3 7328 220,8 l 16-3 7329 176,6 \ 1602 49 30 16-1 7319 183,2 \ l ! 16-1 7322 147,2 1602 49 50 IlIl\ 109,6 \ 1602 90 10 IlIl 212,6 l 1602 90 51 Il I 220,8 1902 20 30 \ Il 109,6' l (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied, only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. (*) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . Official Journal of the European Communities 4. 3 . 91No L 57/ 10 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc II I  100 kg live weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 C) o C) 0 6 385,9 6 385,9 6 385,9 6 385,9 6 385,9 I I Il  100 kg net weight  0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 , 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 02-1 02-1 02-1 02-1 02-1 02-1 02-2 02-2 16-4 16-4 16-4 16-4 7014 7018 7019 7014 7018 7019 7034 7038 7330 7331 7332 7332 0) o 0 o (2) oo o 12 133,2 12 133,2 12 133,2 12 133,2 9 706,6 9 706,6 14 559,9 14 559,9 9 706,6 16 603,4 10 792,2 10 792,2 1 726,8 1 726,8 8 633,7 2 698,0 2 698,0 13 490,2 8 633,7 13 490,2 13 490,2 2 698,0 13 490,2 16 603,4 13 490,2 9 706,6 13 857,4 13 857,4 13 857,4 13 857,4 8 301,7 5 555,7 5 555,7. 41 3 . 91 Official Journal of the European Communities No L 57/11 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (*) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competentauthorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (*) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 57/ 12 Official Journal of the European Communities 4. 3 . 91 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal CN code DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 pieces  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 51,7 151,0 51,7  100 kg  224,9 365,7 346,7 247,2 361.4 282.5 321.2 350.0 353.1 387,0 430.3 522.5 580.6 495,3 541.7 516,3 321.2 350.0 353.1 387,0 522.5 580.6 495.3 541.7 516,3 952,0 385.0 293.1 202,9 530,0 497,9 901,9 202,9 741,5 425.8 4. 3 . 91 Official Journal of the European Communities No L 57/ 13 \ \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 020743 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr  100 kg  293,1 202,9 565,0 264.8 476.7 901.9 202,9 1 137,5 952.0 638.6 595.8 567.9 293.1 202,9 812,5 530,0 785.4 497,9 744,9 901,9 202,9 952,0 385.0 293.1 202,9 530.0 497,9 901,9 202,9 741.5 425.8 293.1 202.9 565,0 264.8 476.7 901.9 202,9 1 137,5 952.0 638.6 595.8 567.9 293.1 202,9 £ Irl Esc No L 57/ 14 Official Journal of the European Communities 4. 3 . 91 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 \ ¢  100 kg  812.5 530,0 785,4 497,9 744,9 901,9 202,9 451.0 100 pieces - 107,8 37,0  100 kg  325.8 1 524,8 664.6 710,3 1 472,6 377.9 706,2 992.1 950,8 992.1 1 322,8 179.2 1 322,8 179,2 4 . 3 . 91 Official Journal of the European Communities No L 57/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 N 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 . 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 11 0403 90 13 04-1 04-3 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-5 04-6 04-6 04-6 04-6 7058 7059 7074 7079 7222 7089 7089 7744 7098 7099 7114 7224 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 ; 7744 7744 7093 7094 7097 7223 7098 7099 7114 7224 DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr  100 kg  a+ e 7 243,2 4 302,5 7 243,2 d+f d+f a+c 4 302,5 a+c a+ c a + c a + c a + c + f a + c a + c+f a + c a + c a + c a+c + f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f a + c + f 4 302,5 7 243,2 4 302,5 a + c £ Irl Esc No L 57/ 16 Official Journal of the European Communities 4. 3 . 91 l \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7174 7178 7179 7189 7193 7194 7197 7198 7199 7214 7218 7219 7225 7280 7281 7226 7227 * &gt; &gt;  100 kg  a + c d+f a+c+f a+c+f a+c a+c a+c a+c+f a+c+f a+ c + f a + c a+c a+ c a + c a + c a + c a + c + f a + c+f a+ c+ f a + c+f a+c+f a+c+f 5 327,4 5 460,6 5 723,4 5 866,4 6 551,3 6 715,0 11 998,7 12 298,6 b x coef b x coef b x coef b b x coef 9 006,2 Official Journal of the European Communities No L 57/ 174 . 3 . 91 CN code Table Additionalcode Notes Positive ' Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg  0406 10 10 04-8 7228 \ 10 283,2 l 04-8 7229 \ 6 191,8 04-8 7230 \ 8 057,3 \ 04-8 7231 \ 2 814,4 \ 04-8 7232 \ 4 093,8 I 0406 10 90 04-8 7226 \  l 04-8 7228 l 10 283,2 l 04-8 7230 \ 8 057,3 l \ 04-8 7232 \ 4 093,8 \ 0406 20 10 \ \  l 0406 20 90 04-9 7233 \ 10 283,2 l 04-9 7234 \ 13 943,4 l 0406 30 10 04-10 7235 \  l 04-10 7236 l 3 697,9 l 04-10 7237 l 5 423,8 l 04-10 7238 \ 7 892,0 l 04-10 7239 \ 9 359,1 0406 30 31 04-10 7235 \ I  l 04-10 7236 I 3 697,9 l 04-10 7237 \ 5 423,8 04-10 7238 \ 7 892,0 0406 30 39 04-10 7235 II\ l 04-10 7238 II 7 892,0 l l 04-10 7239 IlI 9 359,1 0406 30 90 \ 9 359,1 \ 0406 40 00 04-11 7240  l 04-11 7241 Il 9 733,9 0406 90 11 04-12 7242 8 057,3 04-12 7243 Il  04-12 7244 li 9 006,2 04-12 7245 \ \ 10 283,2 04-12 7246 Il\ 6 191,8 04-12 7247 8 057,3 0406 90 13 04-13 7248 IlI  l 04-13 7250 12 035,3 0406 90 15 04-13 7248 Il  04-13 7250 II 12 035,3 0406 90 17 04-13 7248  04-13 7249 li 8 057,3 04-13 7250 Il 12 035,3 0406 90 19 Il \  0406 90 21 04-14 7251 Il  04-14 7252 11 028,5 0406 90 23 04-15 7254  04-15 7255 \\\ 9 006,2 No L 57/ 18 Official Journal of the European Communities 4. 3 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France . FF Greece Dr Ireland £ Irl Portugal Esc \ II I I I  100 kg I 0406 90 23 04-15 7256 10 283,2 l 04-15 7257 l 6 191,8 I 04-15 7258 8 057,3 l 0406 90 25 04-15 7254  I 04-15 7255 \ 9 006,2 04-15 7256 10 283,2 l 04-15 7257 6 191,8 04-15 7258 I l 8 057,3 0406 90 27 04-15 7254 l l  04-15 7255 9 006,2 04-15 7256 li 10 283,2 l 04-15 7257 \ l l 6 191*8 04-15 7258 \ l 8 057,3 0406 90 29 04-15 7253 I l  04-15 7254 I Il l   ' 04-15 7255 I 9 006,2 \ 04-15 7256 I l 10 283,2 04-15 7257 I l 6 191,8 04-15 7258 I l l l 8 057,3 0406 90 31 04-15 7253 I l l l  04-15 7254 I l  04-15 7255 I l l l 9 006,2 04-15 7256 I l l 10 283,2 l 04-15 7257 I l 6191,8 04-15 7258 I - l 8 057,3 l 0406 90 33 04-15 7253 I  04-15 7254 I - l  I 04-15 7255 I l 9 006,2 l 04-15 7256 l l l 10 283,2 l 04-15 7257 I l l 6 191,8 04-15 7258 I l 8 057,3 0406 90 35 04-16 7259 \ l l  I 04-16 7274 I l 9 006,2 04-16 7277 I l l 10 283,2 04-16 7278 \ l l l 6 191,8 04-16 7279 I l l 8 057,3 l 0406 90 37 04-16 7259 \ l l  04-16 7274 I l 9 006,2 I 04-16 7277 I l l l 10 283,2 l 04-16 7278 I l l 6 191,8 04-16 7279 \ l l 8 057,3 0406 90 39 04-15 7254 I l l  04-15 7255 \ l l l 9 006,2 04-15 7256 \ l 10 283,2 l 04-15 7257 \ l 6 191,8 4. 3 . 91 Official Journal of the European Communities No L 57/ 19 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc II  100 kg  0406 90 39 04-15 7258 8 057,3 0406 90 50 04-15 7253 .  , 04-15 7254 l  04-15 7255 II l 9 006,2 04-15 7256 II l 10 283,2 04-15 7257 6 191,8 04-15 7258 II l 8 057,3 0406 90 61 \ \  0406 90 63 II l  0406 90 69 \ \ 13 943,4 0406 90 71 04-8 7226 II  04-8 7227 II 9 006,2 04-8 7228 II I 10 283,2 \ 04-8 7229 \ l 6 191,8 04-8 7230 \ 8 057,3 0406 90 73 04-16 7259 \  04-16 7274 \ 9 006,2 \ 04-16 7277 \ 10 283,2 04-16 7278 \ l 6 191,8 04-16 7279 8 057,3 0406 90 75 04-16 7259 \  04-16 7274 II 9 006,2 04-16 7277 l 10 283,2 04-16 7278 l 6 191,8 04-16 7279 8 057,3 0406 90 77 04-16 7259  04-16 7274 l 9 006,2 04-16 7277 II\ 10 283,2 04-16 7278 6 191,8 04-16 7279 8 057,3 0406 90 79 04-16 7259 II\ l  04-16 7274 9 006,2 04-16 7277 II\ 10 283,2 04-16 7278 6 191,8 04-16 7279 II 8 057,3 0406 90 81 04-16 7259 \  04-16 7274 Il 9 006,2 04-16 7277 l 10 283,2 04-16 7278 II l 6 191,8 04-16 7279 8 057,3 0406 90 83 II  0406 90 85 04-16 7259  04-16 7274 9 006,2 04-16 7277 10 283,2 04-16 7278 \ \ 6 191,8 No L 57/20 Official Journal of the European Communities 4 . 3 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ 1 I I I  100 kg I 0406 90 85 04-16 7279 Il 8 057,3 l 0406 90 89 04-15 7253 l  04-15 7254 li l  I 04-15 7255 li \ \ 9 006,2 l 04-15 7256 li l 10 283,2 l 04-15 7257 li l l l 6 191,8 04-15 7258 8 057,3 0406 90 91 04-8 7226 II l  04-8 7231 l l 2 814,4 l l 04-8 7232 4 093,8 l 0406 90 93 04-8 7226 l  l 04-8 7231 II l l 2 814,4 l I 04-8 7232 \ l 4 093,8 0406 90 97 04-8 7226 l Il l l  l 04-8 7228 l l l 10 283,2 l 04-8 7230 \ l l 8 057,3 l 04-8 7232 \ l l l 4 093&gt;8 0406 90 99 04-8 7226 \  l 04-8 7228 \ 10 283,2 04-8 7230 \ l l 8 057,3 l I 04-8 7232 \ l l 4 093,8 l 2309 10 15 23-14 7553 l l l 829,6 I I 23-14 7554 \ 1 659,2 I 23-14 7555 l l 2 488,8 l 23-14 7556 l l 3 111,0 23-14 7557 \ 3 484,3 l 23-14 7558 \ l l 3 733,2 23-14 7559 \ l 136,5 l 23-14 7569 \ 273,1 23-14 7573 \ l l 409,6 23-14 7574 l l l l l 512,0 l 23-14 7577 \ l l l 573,5 l 23-14 7578 l l 614,4 l 23-14 7579 l l l 1 448,6 l 23-14 7580 \ l l 2 897,3 23-14 7581 I l l l 4 345,9 l I 23-14 7582 \ l l 5 432,4 l 23-14 7583 \ l l l 6 084,3 l 23-14. 7584 \ l l 6 518,9 23-14 7885 \ l l l l  l 2309 10 19 23-14 7553 I l l l 829,6 I 23-14 7554 l l l 1 659,2 I 23-14 7555 \ l l l 2 488,8 I 23-14 7556 I l l 3 111,0 23-14 7557 \ \ \ \ \ \ \ 3 484,3 4. 3 . 91 Official Journal of the European Communities No L 57/21 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Ft Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg  2309 10 19 23-14 7558 3 733,2 l 23-14 7559 136,5 l 23-14 7569 I 273,1 23-14 7573 409,6 l \ 23-14 7574 I \ 512,0 23-14 7577 l 573,5 23-14 7578 1 614,4 23-14 7579 I 1 448,6 23-14 7580 I 2 897,3 23-14 7581 I 4 345,9 23-14 7582 I 5 432,4 l 23-14 7583 I 6 084,3 23-14 7584 \ 6 518,9 23-14 7885 I  l 2309 10 39 23-14 7553 I 829,6 1 23-14 7554 \ 1 659,2 \ 23-14 7555 \ 2 488,8 23-14 7556 I 3 111,0 l 23-14 7557 \ 3 484,3 23-14 7558 \ 3 733,2 23-14 7559 \ \ 136,5 23-14 7569 \ 273,1 23-14 7573 \ 409,6 23-14 7574 li\ 512,0 23-14 7577 Il 573,5 23-14 7578 614,4 l \ 23-14 7579 1 448,6 23-14 7580 2 897,3 23-14 7581 Il\ 4 345,9 23-14 7582 Il 5 432,4 \ 23-14 7583 \ 6 084,3 23-14 7584 Il 6 518,9 l 23-14 7885 Il  230910 59 23-14 7553 Il 829,6 l 23-14 7554 I-I 1 659,2 I 23-14 7555 \ 2 488,8 23-14 7556 3 111,0 I 23-14 7557 II 3 484,3 23-14 7558 II 3 733,2 23-14 7559 li 136,5 23-14 7569 II 273,1 23-14 7573 409,6 23-14 7574 lil 512,0 23-14 7577 573,5 23-14 7578 li 614,4 I No L 57/22 Official Journal of the European Communities 4 . 3 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc IIll I I I  100 kg  2309 10 59 23-14 7579 li I 1 448,6 l 23-14 7580 II l 2 897,3 23-14 7581 ll l 4 345,9 23-14 7582 II\ 5 432,4 23-14 7583 II l l 6 084,3 23-14 7584 II 6 518,9 23-14 7885 l l  2309 10 70 23-14 7553 ll l 829,6 23-14 7554 Il l 1 659,2 23-14 7555 \ 2 488,8 23-14 7556 ll l 3 111,0 23-14 7557 ll l 3 484,3 23-14 7558 II l 3 733,2 23-14 7559 l 136,5 23-14 7569 l 273,1 23-14 7573 \ l 409,6 23-14 7574 \ l 512,0 23-14 7577 l 573,5 \ 23-14 7578 \ l 614,4 23-14 7579 \ l l l 1 448,6 23-14 7580 l 2 897,3 23-14 7581 l l l l 4 345,9 23-14 7582 5 432,4 23-14 7583 \ l 6 084,3 23-14 7584 l l 6 518,9 / 23-14 7885 \ l l  2309 90 35 23-14 7553 \ 829,6 l 23-14 7554 l 1 659,2 23-14 7555 \ 2 488,8 23-14 7556 l 3 111,0 23-14 7557 I I 3 484,3 23-14 7558 I 3 733,2 23-14 7559 \ l l 136,5 23-14 7569 l 273,1 23-14 7573 l 409,6 23-14 7574 \ 512,0 23-14 7577 ' I l l 573,5 23-14 7578 l l 614,4 23-14 7579 l 1 448,6 23-14 7580 1 l 2 897,3 23-14 7581 4 345,9 23-14 7582 l l 5 432,4 23-14 7583 1 6 084,3 23-14 7584 \ l 6 518,9 23-14 7885 l  4 . 3 . 91 Official Journal of the European Communities No L 57/23 CN code Table Additionalcode Notes Positive' Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg  2309 90 39 23-14 7553 l 829,6 23-14 7554 \ 1 659,2 23-14 7555 I 2 488,8 l 23-14 7556 \ 3 111,0 23-14 7557 \ 3 484,3 l 23-14 7558 l 3 733,2 23-14 7559 l 136,5 l 23-14 7569 \ 273,1 l 23-14 7573 \ 409,6 23-14 7574 I 512,0 l 23-14 7577 I 573,5 23-14 7578 \ 614,4 23-14 7579 l 1 448,6 .I 23-14 7580 I 2 897,3 23-14 7581 \ 4 345,9 23-14 7582 I 5 432,4 23-14 7583 \ 6 084,3 l 23-14 7584 \ ' 6 518,9 l 23-14 7885 II  2309 90 49 23-14 7553 \ \ 829,6 23-14 7554 1 659,2 23-14 7555 II 2 488,8 23-14 7556 II ¢ 3 111,0 23-14 7557 II 3 484,3 23-14 7558 \ \ - 3 733,2 \ 23-14 7559 l 136,5 23-14 7569 Il\ 273,1 l 23-14 7573 409,6 23-14 7574 Il 512,0 23-14 7577 Il 573,5 23-14 7578 Il 614,4 23-14 7579 Il\ 1 448,6 23-14 7580 Il 2 897,3 23-14 7581 Il 4 345,9 l 23-14 7582 Il 5 432,4 l 23-14 7583 Il 6084,3 l 23-14 7584 Il 6 518,9 23-14 7885 li\  2309 90 59 23-14 7553 829,6 23-14 7554 II 1 659,2 23-14 7555 2 488,8 23-14 7556 3 111,0 23-14 7557 IlI 3 484,3 23-14 7558 li 3 733,2 l 23-14 7559 Il\ 136,5 \ No L 57/24 Official Journal of the European Communities 4 . 3 . 91 Positive Negative CN code Table Additionalcode Notes Germany Spam Belgium/ ¢ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 59 2309 90 70 - 100 kg  273,1 409,6 512.0 573.5 614.4 1 448,6 2 897,3 4 345,9 5 432,4 6 084,3 6 518,9 829.6 1 659,2 2 488,8 3 111,0 3 484,3 3 733,2 136.5 273.1 409.6 512,0 573,5 614,4 1 448,6 2 897,3 4 345,9 5 432,4 6 084,3 6 518,9 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885  % milk fat/ 100 kg product  a b 133,9 146,9 ¢ % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - C 61,9  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - d 72,4 4 . 3 . 91 Official Journal of the European Communities No L 57/25 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands . Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  I 1 5,6e f  °/o sucrose/100 kg product  10,0 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 57/26 Official Journal of the European Communities 4 . 3 . 91 PART 6 SECTOR WINE Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr ' Italy Lit France FF . Greece Dr Ireland £ Irl Portugal Esc , 2204 21 25 22-5 7431 o 604,7 22-5 7432 o I 604,7 22-5 7434 (') I 26,1 22-5 7587 o 604,7 22-5 7588 o 26,1 2204 21 29 22-6 ¢ 7438 (2) I 423,7 l 22-6 7439 &lt;2) 423,7 l 22-6 7441 0) 26,1 22-6 7589 (2) 423,7 22-6 7590 o 26,1 2204 21 35 22-8 7449 o 604,7 22-8 7451 (l) 26,1 I 22-8 7591 o 604,7 22-8 7592 o 26,1 2204 21 39 22-9 7455 o 423,7 22-9 7457 o 26,1 22-9 7593 (2) 423,7 22-9 7594 C) I 26,1 2204 29 10 22-3 7426 C) 26,1 2204 29 25 22-11 7478 &lt;2) 604,7 22-11 7479 &lt;2) 604,7 22-11 7480 (2) 604,7 22-11 7481 (2) 604,7 22-11 7483 o 26,1 22-11 7595 (2) 604,7 22-11 7596 C) 26,1 2204 29 29 22-12 7487 (2) 423,7 22-12 7488 o 423,7 22-12 7490 o 26,1 22-12 7597 (2) 423,7 22-12 7598 o 26,1 2204 29 35 22-14 7498 (2) 604,7 22-14 7499 (2) 604,7 22-14 7518 (') 26,1 22-14 7599 (2) 604,7 4 . 3 . 91 Official Journal of the European . Communities No L 57/27 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 0) \ 26,1 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 o o 0 C) 423,7 26,1 423,7 26,1 (*) % vol/hl O hi No L 57/28 Official Journal of the European Communities 4 . 3 . 9 ! PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy . France Greece Ireland Portugal 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 o 0) C) C) o DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr  100 kg  831,2 831,2 831,2 831,2 831,2 831,2 831,2 831,2 997,9 997,9 997,9 £ Irl Esc I \  100 kg of dry matter  \ 1702 30 10 . 1702 40 10 1702 60 10 17-7 17-7 17-7 7340 7340 7340 997,9 997,9 997,9 II  % sucrose content and 100 kg net l 1702 60 90 17-10 17-10 17-10 7345 7346 7347 C) 0 C) 9,979 9,979 9,979  100 kg of dry matter  1702 90 30 17-7 7340 Il 997,9 \  % sucrose content and 100 kg net l 1702 90 60 1702 90 71 1702 90 90 17-11 17-11 17-11 17-12 17-10 17-10 17-8 7349 7350 7351 7353 7345 7346 7347 0 C) C) C) 0 (5) C) 9,979 9,979 9,979 9,979 9,979 9,979 9,979 \ II  100 kg of dry matter  2106 90 30 21-5 7419 997,9 II  % sucrose content and 100 kg net l 2106 90 59 21-6 21-6 21-6 7423 7424 7425 (3 ) o C) 9,979 9,979 9,979 4 . 3 . 91 Official Journal of the European Communities No L 57/29 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6. 1968 , p. 42). (J) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4. 3 . 1970, p. 1 ) in tne case of exports . No L 57/30 Official Journal of the European Communities 4 . 3 . 91 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  6 518,9 7 255,8 10 264,6 808,1 1 074,9 1 628,4 6 518,9 7 255,8 10 264,6 808,1 1 074,9 1 628,4 1 660,3 1 660,3 669,1 669,1 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 * * * # * * * 7632 * 7632 * * * * * * * » 7832 * 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 1 900,3 4. 3 . 91 Official Journal of the European Communities No L 57/31 Positive Negative Germany Spam Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM  100 kg  1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 * * » * 7632 * * * * * » * * * * * 7633 7634 * * * * * * * 6585 7585 6586 7586 * * 7001 7002 7003 7004 777,5 876,4 1 564,6 1 848,4 2 287,2 2 719,1 No L 57/32 Official Journal of the European Communities 4. 3 . 91 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands FI United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  21-1 21-1 21-1 21-1 7635 7636 7637 7642 835.2 808.3 1 149,6 808,3 1 149,6 835,2 2106 90 99 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 694,8 946,2 821,0 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 777.5 912.6 1 128,1 1 316,7 1 496,4 1 747,8 1 023,6 1 239,1 1 427,7 1 607,4 1 858,8 1 149,8 1 365,3 1 553,9 1 733,6 1 286,0 4 . 3 . 91 Official Journal of the European Communities No L 57/33 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ li I I I  100 kg  \  li 7036 \\\ I I 1 501,5 I  Il 7037 l l 1 690,1 &gt;  \\ 7040 \\ \ \ 2 737,9  Il 7041 Il l l 2 953,4  Il 7042 Il 3 142,0  Il 7043 3 321,7  II 7044 3 573,1 l  Il 7045 I l 2 848,9  Il 7046 l 3 064,4 l  7047 . l 3 253,0  7048 l 3 432,7  I 7049 3 684,1 I  \ 7050 l l 2 975,1  '  l 7051 II 3 190,6 l  II 7052 I l 3 379,2  Il 7053 l 3 558,9  \ 7055 \ l l 3 111,3 l  7056 l l l 3 326,8 l  7057 3 515,4 I  I 7060 \ 4 889,2  Il 7061 l l 5 104,7  \ 7062 I l l 5 293,3  I 7063 l 5 473,0  l 7064 I , 5 724,4  I 7065 l l 5 000,2  l .\ 7066 l l 5 215,7  I 7067 I 5 404,3  l 7068 l 5 584,0  \ 7069 l l l 5 835,4  \ 7070 l l l 5 126,4  l 7071 1 5 341,9  7072 \ l 5 530,5  \ 7073 l l l 5 710,2  \ 7075 \ l 5 262,6  \ 7076 l 5 478,1  \ 7077 \ 5 666,7  7080 l l 9 517,6  7081 l 9 733,1  7082 l 9 921,7  \ 7083 I l 10 101,4  7084 10 352,8  l 7085 l l 9 628,6  7086 9 844,1  7087 l 10 032,7  7088 l \ \ \ 10 212,4 \ No L 57/34 Official Journal of the European Communities 4 . 3 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg  I  \ 7090 II 9 754,8  7091 l 9 970,3  \ 7092 \ l 10 158,9  7095 l 9 891,0  \ 7096 \ l 10 106,5  l 7100 C) Il  \  1 7101 C) l   I 7102 C) Il 736,2 '  7103 0 l 915,9  7104 0) \ 1 167,3  \ 7105 C) \   \ 7106 o l   \ 7107 0) l 847,2  7108 (l) l 1 026,9  \ 7109 C) \ 1 278,3  l 7110 C) l   \ 7111 0) l 784,8 l  7112 C) Il 973,4  7113 o l 1 153,1  7115 o 705,5  \ 7116 o Il 921,0  l 7117 0 Il 1 109,6  I 7120 0 Il 1 244,7  7121 C) Il 1 460,2 l  \ 7122 C) 1 648,8  \\ 7123 o Il 1 828,5  \ 7124 0) Il 2 079,9  7125 C) Il 1 355,7 ' 7126 (') Il 1 571,2  II 7127 o Il 1 759,8  7128 o Il 1 939,5  7129 0 Il 2 190,9  Il 7130 o 1 481,9  7131 C) 1 697,4  7132 o Il 1 886,0 l  7133 o ll 2 065,7  II 7135 C) 1 618,1  li 7136 o 1 833,6  7137 C) 2 022,2  Il 7140 0) 3 070,0 l 7141 O 3 285,5  7142 o 3 474,1  7143 e&gt; 3 653,8  7144 C) 3 905,2  || 7145 0) 3 181,0 4 . 3 . 91 Official Journal of the European Communities No L 57/35 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ li ||  100 kg   II 7146 C) 3 396,5  ' \\ 7147 (') \ l 3 585,1  \\ 7148 C) \ 3 764,8  \\ 7149 o \ 4 016,2  \\ 7150 C) \ 3 307,2   Il 7151 (') 3 522,7  7152 o 3 711,3  Il 7153 , C) l 3 891,0 .  7155 o l 3 443,4   li 7156 o 3 658,9  I 7157 0 3 847,5  II 7160 o 5 221,3  7161 0 5 436,8  I 7162 o 5 625,4  7163 o I l 5 805,1  \ 7164 o l 6 056,5  \ 7165 o l 5 332,3  l .\ 7166 o 5 547,8  Il 7167 o l 5 736,4  7168 0 5 916,1 , 7169 (l) 6 167,5  7170 (') 5 458,5  7171 o l , 5 674,0  7172 o 5 862,6 '  7173 o 6 042,3  l 7175 o 5 594,7  \ 7176 o 5 810,2  \ 7177 (l) 5 998,8  7180 0 9 849,7  l 7181 C) l 10 065,2  7182 (l) 10 253,8  \ 7183 o 10 433,5  \ 7185 o " 9 960,7  7186 C) 10 176,2  \ 7187 0 ¢ 10 364,8  I 7188 C) 10 544,5  \ 7190 O l 10 086,9  \ 7191 C) 10 302,4  \ 7192 0 l 10 491,0  I 7195 o l 10 223,1  \ 7196 C) l 10 438,6  \ 7200 (l) 2 233,5  l 7201 o l 2 449,0  l 7202 0 l 2 637,6  7203 o \ 2 817,3 No L 57/36 Official Journal of the European Communities 4, 3 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £.  ' Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I \ \ I  100 kg   7204 o II 3 068,7 .  7205 C) 2 344,5  \ 7206 o l 2 560,0  I  7207 o 2 748,6  I 7208 C) 2 928,3  \ 7209 o l 3 179,7  I 7210 0 l 2 470,7   1 7211 o 2 686,2  \ 7212 o l 2 874,8  I 7213 0 l 3 054,5  7215 o l 2 606,9  l 7216 0 l 2 822,4  7217 \ 3 011,0  \ 7220 0 l 2 743,1  l 7221 0 \ 2 958,6  \ 7260 (') l 5 292,5  I 7261 0 l 5 508,0 '  7262 o l 5 696,6  I 7263 o 5 876,3  \ 7264 0 l 6 127,7  7265 e&gt; 5 403,5  \ 7266 / i\ 5 619,0  I 7267 o Il 5 807,6  li 7268 C) 5 987,3  I 7269 C) 6 238,7  \ 7270 (1) Il 5 529,7  7271 o 5 745,2  \ 7272 (') 5 933,8  li 7273 C) Il 6 113,5  II 7275 C) 5 665,9  7276 C) 5 881,4  II 7300 ( 1 ) 2 973,8  7301 O Il 3 189,3  \ 7302 (l) 3 377,9 '  II 7303 o Il 3 557,6  7304 C) Il 3 809,0  7305 (') Il 3 084,8  li 7306 O Il 3 300,3  II 7307 C) Il 3 488,9  li 7308 C) 3 668,6  7309 O Il 3 920,0  II 7310 C) Il 3 211,0  7311 C) 3 426,5  Il 7312 C) Il 3 615,1  li 7313 0) 3 794,8 4. 3 . 91 Official Journal of the European Communities No L 57/37 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pw United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Iuly Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ IlIlII I I 1  100 kg I  Il 7315 m 3 347,2 .  Il 7316 C) 3 562,7  Il 7317 o 3 751,3 l  7320 o l 3 483,4  ll 7321 o 3 698,9  II 7360 (l) 5 735,3  Il 7361 C) 5 950,8 l  Il 7362 o l 6 139,4  Il 7363 (') I i I - 6 319,1  \ 7364 o l 6 570,5   Il 7365 o l 5 846,3 l  7366 o l l 6 061,8 l  \ 7367 C) l 6 250,4 l  7368 o l 6 430,1 l  \ 7369 C) I l 6 681,5  l 7370 (') 5 972,5  l 7371 o 6 188,0  \ 7372 o 6 376,6  7373 o 6 556,3  \ 7375 (!) l 6 108,7  \ 7376 (!) 6 324,2  l 7378 o 6 244,9  l 7400 o l l 3 706,7  \ 7401 o 3 922,2  \ 7402 C) l l 4 110,8  \ 7403 C) 4 290,5   \ 7404 (l) 4 541,9  \ 7405 o 3 817,7 l  \ 7406 C) 4 033,2  \ 7407 C) ' 4 221,8  7408 o 4 401,5  7409 (!) 4 652,9  \ 7410 C) * l 3 943,9  l 7411 o l 4 159,4  \ 7412 C) 4 348,0  \ 7413 o l 4 527,7  \ 7415 C) 4 080,1  \ 7416 (!) 4 295,6  l 7417 C) I 4 484,2  l 7420 C) 4 216,3  \ 7421 o l 4 431,8  7460 o l 6 112,8 l  7461 (!) 6 328,3  7462 C) l 6 516,9 l  7463 o \ 6 696,6 No L 57/38 Official Journal of the European Communities 4. 3 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I 1 I  100 kg   7464 0 6 948,0  \ 7465 \ 6 223,8  7466 (') 6 439,3  7467 0 6 627,9  7468 o 6 807,6  1 7470 0 l 6 350,0  I 7471 o 6 565,5  l 7472 0 l 6 754,1  I 7475 0 6 486,2  7476 o l 6 701,7  7500 C) 4 284,6  \ 7501 o l 4 500,1  I 7502 C) 4 688,7  \ 7503 C) 4 868,4 .  I 7504 C) 5 119,8  \ 7505 C) l 4 395,6  7506 o 4611,1  I 7507 C) Il 4 799,7  \ 7508 o Il 4 979,4  7509 o 5 230,8  \ 7510 C) 4 521,8 __ |\ 7511 \ Il 4 737,3  7512 C) 4 925,9  7513 0 5 105,6 '  li 7515 C) 4 658,0  7516 C) Il 4 873,5  7517 o Il 5 062,1  7520 C) Il 4 794,2  I-I 7521 o 5 009,7  Il 7560 o ' 6 451,0  7561 o 6 927,2  Il 7562 0 6 855,1  |1 7563 Il 7 034,8  \\ 7564 (') 7 286,2 II 7565 o 6 562,0  li 7566 0) 6 777,5 Il 7567 0 6 966,1 7568 0 7 145,8 Il 7570 C) 6 688,2  7571 0 6 903,7 7572 0 7 092,3 li 7575 C) 6 824,4  li 7576 0 7 039,9  li 7600 o 6 469,3  7601 (') II 6 684,8 4. 3 . 91 Official Journal of the European Communities No L 57/39 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ , Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc IIII I I I I  100 kg   7602 o I I 6 873,4 ~  II 7603 C) l l 7 053,1  \\ 7604 0 l l 7 304,5  \\ 7605 C) 6 580,3  7606 o l l 6 795,8  li 7607 C) l 6 984,4  Il 7608 (') l 7 164,1  7609 C) l l 7 415,5  7610 C) l l 6 706,5  7611 C) l l 6 922,0  7612 C) l l 7 110,6  7613 C) l l I 7 290,3  7615 (') l 6 842,7  Il 7616 (') 7 058,2  7620 o l 6 978,9  7700 C) l l l 7 458,1  7701 (*) 7 673,6  7702 O l 7 862,2  7703 o ¢ l l l 8 041,9  7705 (') 7 569,1  7706 0) l l 7 784,6  \ 7707 0) - l 7 973,2  l 7708 C) 8 152,9  l 7710 O l 7 695,3  l 7711 o l 7 910,8  7712 (') 8 099,4  7715 (') l l I 7 831,5  l 7716 o I l 8 047,0  l 7720 (') 6 973,3  7721 C) l 7 188,8 .  7722 0 l 7 377,4  7723 0 l 7 557,1  \ 7725 0 l 7 084,3  \ 7726 0 l 7 299,8  \ 7727 o 7 488,4  \ 7728 (') l l 7 668,1  \ 7730 (') 7 210,5  7731 (') l 7 426,0  7732 l l 7 614,6  7735 0 l l 7 346,7  7736 0 l 7 562,2  l 7740 (') l 8 965,7  7741 o l l 9 181,2  7742 C) l l 9 369,8  7745 (l) l 9 076,7 No L 57/40 Official Journal of the European Communities 4. 3 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ I \  100 kg   7746 C) l 9 292,2  7747 o 9 480,8  \ 7750 C) l 9 202,9  7751 (') 9 418,4  7758 I l   1 7759 . \ 725,1  7760 C) 10 958,1  7761 o I 11 173,6  7762 C) 1 1 362,2  7765 C) l 11 069,1 .  7766 0) l 11 284,6  7768 I l 1 422,2  \ 7769 I 1 637,7  7770 C) 11 195,3  7771 (*) 11 410,8  I 7778 \ 3 247,5  \ 7779 I 3 463,0  \ 7780 C) 12 950,4  \ 7781 e&gt; l 13 165,9  \ 7785 o \ \ 13 061,4  7786 C) I 13 276,9  l 7788 l l 5 398,8  \ 7789 \ 5 614,3  7798 o 841,7  l 7799 (') l 1 057,2  \ 7800 II 13 559,3  \ 7801 l 13 774,8 7802 13 963,4 II 7805 l 13 670,3 7806 Il l l 13 885,8 7807 l 14 074,4  \ 7808 C) 1 754,3 Il 7809 C) \ l 1 969,8 Il 7810 Il 13 796,5 II 7811 14 012,0 _ || 7818 C) l 3 579,6 li 7819 C) 3 795,1 || 7820 C) 13 891,4 Il 7821 C) l 14 106,9 Il 7822 C) 14 295,5 \\ 7825 C) l 14 002,4 II 7826 (') 14 217,9 7827 o I l 14 406,5 li 7828 C) l . l 5 730,9  7829 C) 5 946,4 4. 3 . 91 Official Journal of the European Communities No L 57/41 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ Il I I I  100 kg I  II 7830 e&gt; I I 14 128,6  7831 C) l 14 344,1  \ 7838 o l 5 802,1 l  7840 o \ l   \ 7841 C) 879,6  7842 o 1 068,2 l  7843 o l 1 247,9  li 7844 o 1 499,3  \ 7845 o l 775,1  \ 7846 (') 990,6 l  \ 7847 o 1 179,2 l '  \ 7848 o 1 358,9  I 7849 l 1 1 610,3  7850 o l 901,3  \ 7851 C) l 1 116,8 l  \ 7852 o 1 305,4 l  \ 7853 0 1 485,1 l  7855 o l 1 037,5  \ 7856 o l 1 253,0  l 7857 o l 1 441,6 l  l 7858 o l 1 173,7  \ 7859 l 1 389,2 l  \ 7860 o « 1 106,9  \ 7861 o 1 322,4  l 7862 o 1 511,0  7863 o 1 690,7  \ 7864 o 1 942,1 l  \ 7865 o 1 217,9 .  \ 7866 o 1 433,4  \ 7867 o l 1 622,0 l  l 7868 o 1 801,7  l 7869 C) 2 053,1  \ 7870 O ' 1 344,1  \ 7871 O l 1 559,6  7872 o l 1 748,2 l  7873 o l 1 927,9 \  7875 0 l 1 480,3 l  7876 C) l l 1 695,8  7877 o l 1 884,4  7878 (') l l 1 616,5  7879 o 1 832,0  7900 C) l 1 549,6  7901 (') 1 765,1  7902 C) l 1 953,7  \ 7903 o 2 133,4 \ No L 57/42 Official Journal of the European Communities 4. 3 . 91 CN code Table , Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ \  100 kg   7904 C) 2 384,8  l 7905 C) l 1 660,6  I 7906 C) 1 876,1  I 7907 0) 2 064,7  l 7908 o l 2 244,4  \ 7909 o 2 495,8   7910 C) \ 1 786,8  7911 o l 2 002,3  7912 o \ 2 190,9  l 7913 o l 2 370,6 .  l 7915 0) l 1 923,0  7916 O l 2 138,5  l 7917 o 2 327,1  7918 C) l 2 059,2  \ 7919 C) l 2 274,7  7940 C) 2 213,7  \ 7941 C) 2 429,2  \ 7942 (') 2 617,8  \ 7943 C) 2 797,5  I 7944 C) 3 048,9  \ 7945 o Il 2 324,7  7946 o 2 540,2  \ 7947 e&gt; 2 728,8  1 7948 C) l 2 908,5  7949 o Il 3 159,9  I 7950 0) Il 2 450,9  \ 7951 C) 2 666,4  l 7952 \ 2 855,0  \ 7953 C) 3 034,7  II 7955 C) Il 2 587,1  I 7956 o 2 802,6  7957 InlIl 2 991,2  Il 7958 0 2 723,3 \ 7959 C) 2 938,8  II 7960 Il 3 209,9 7961 C) 3 425,4 7962 C) 3 614,0  7963 (') 3 793,7  Il 7964 C) 4 045,1  Il 7965 o 3 320,9 Il 7966 C) 3 536,4  II 7967 O 3 725,0 li 7968 O 3 904,7  II 7969 C) 4 156,1  || 7970 C) 3 447,1 4. 3 . 91 Official Journal of the European Communities No L 57/43 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l I II  100 kg  \  \ 7971 0) I 3 662,6  || 7972 o 3 851,2  Il 7973 4 030,9  7975 o 3 583,3  \ 7976 0 \ 3 798,8  l 7977 o 3 987,4 l  7978 (l) l 3 719,5  \ 7979 0 3 935,0  \ 7980 o 4 980,9  l 7981 0 l 5 196,4  \ 7982 o 5 385,0 .  l 7983 5 564,7 l  \ 7984 o 5 816,1 I  \ 7985 o l 5 091,9  \ 7986 (') 5 307,4  7987 o 5 496,0 l  \ 7988 C) 5 675,7  l 7990 o 5 218,1  \ 7991 C) 5 433,6 l  \ 7992 o 5 622,2  ' 7995 O 5 354,3  l 7996 o 5 569,8 Amounts to be deducted -l 51xx 170,1  52xx 359,6  II 53xx 575,3  \\ 54xx 795,2  55xx l 1 134,0  ' Il 56xx 1 644,3  570x 2 551,5  571x 2 551,5  Il 572x l 3 572,1  573x II 3 572,1  II 574x I 4 592,7   5750 II 4 592,7  5751 l 4 592,7  5760 \ 5 613,3  5761 I 5 613,3  li 5762 I 5 613,3  l 5765 \ 5 613,3  \ 5766 \ 5 613,3  l 5770 l 5 613,3  \ 5771 \ 5 613,3 No L 57/44 Official Journal of the European Communities 4. 3 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \ I  100 kg   I 5780 I II 6633,9  \ 5781 l Il 6 633,9  5785 \ 6 633,9 \  5786 l 6 633,9 I  . \ 579x \ 170,1  I 5808 l 170,1  \ 5809 l 170,1  5818 l 170,1 1  5819 l 170,1  582x I 170,1  \ 5830 I 170,1 l  \ 5831 I l 170,1 l ¢  5838 \ Il 359,6  I 584x Il 359,6 1  || 585x 359,6  Il 586x \ Il 575,3 l  Il 587x II ' 575,3  590x IIIl 795,2  591x IIIl 795,2  594x Il 1 134,0 1  || 595x II 1 134,0 l  II 596x IlIl 1 644,3  II 597x IIIl 1 644,3  598x Il 2 551,5  II 599x Il 2 551,5 Amounts to be deducted 61xx \ . 147,7  . 62xx II 312,1 - \ 63xx I 499,4  \ 64xx II 690,3 65xx 984,4 Il 66xx 1 427,4 670x 2 214,9 II 671x II 2 214,9 672x II 3 100,8 Il 673x ' 3 100,8 674x 3 986,8 6750 Il 3 986,8 Il 6751 II 3 986,8 6760 Il 4 872,7 Il 6761 4 872,7  II 6762 Il 4 872,7  || 6765 II 4 872,7 4. 3 . 91 Official Journal of the European Communities No L 57/45 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg   \ 6766 l 4 872,7  l 6770 \ 4 872,7  I 6771 \ 4 872,7  6780 \ \ 5 758,6  l 6781 \ 5 758,6  \ 6785 \ 5 758,6  I 6786 \ 5 758,6  679x \ 147,7  I 6808 \ 147,7  6809 \ | 147,7  6818 \ 147,7  \ 6819 \ 147,7  \ 682x \ 147,7  6830 \ 147,7  6831 l 147,7  1 6838 \ 312,1  l 684x \ 312,1 685x \ 312,1  686x \ 499,4  \ 687x l 499,4  690x \ 690,3  691x 690,3  694x \ 984,4  695x 984,4  l 696x 1 427,4  697x l 1 427,4  698x 2 214,9  699x I 2 214,9 No L 57/46 Official Journal of the European Communities 4. 3 . 91 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 122, 14 . 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amdunt of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose . Note: In all cases , where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 4. 3 . 91 Official Journal of the European Communities No L 57/47 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal . 1,216 0,960  Milk and milk products   1,042  '    1,216  0,967   Pigmeat        1,010     Sugar   1,013     1,078  0,975   Cereals    1,013     1,078  0,970   Eggs and poultry and albumins   1,010     1,135     Wine  \ \   1,043    Processed products (Regulation \ Ill \ IlIl Il (EEC) No 3033/80): l Il l Il  to be applied to charges   1,042   ,    1,216  0,967  to be applied to refunds : \ \ \ l \ Il\ \ l  cereals   1,013 ;     1,078  0,970   milk   1,042     1,216  0,967   sugar   1,013     1,078 : 0,975   Jams and marmalades 1 \ l \ Il\ \ \ (Regulation (EEC) No 426/86) -l -l --I |--!-l I--I -l  Olive oil sector I No L 57/48 Official Journal of the European Communities 4 . 3 . 91 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance A Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , monetary compensatory amounts fixed in advance from 4 March 1991 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Greece Cereals Sugar Beef and veal Pigmeat Poultrymeat and eggs Milk and milk products Olive oil Wine 0,670238 0,670238 0,445122 0 0,407180 0,445122 0 0,381421 The beginning of the 1991 /92 marketing year for the sectors con ­ cerned